Citation Nr: 0520235	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Togus, Maine, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO).  This case was 
before the Board in March 2004 when it was remanded for 
additional development.

In May 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  Service connection for pes planus was denied in an 
unappealed rating decision of August 1980.

2.  The evidence received since the August 1980 rating 
decision is cumulative or redundant of the evidence 
previously of record, or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim seeking service connection for pes planus.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for pes planus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the new and material issue on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received in December 1998. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen, which was received before that date.  

With regard to the veteran's claim to reopen, the Board also 
notes that the Court of Appeals for Veterans Claims (Court) 
has held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id.  at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in March 2004.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in April 2005.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the RO provided the notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran.

With respect to the duty to assist, the Board notes that the 
veteran's service medical records are of record.  Neither he 
nor his representative has identified any additional, 
available evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence.  The Board notes that, in a statement received by 
the RO in May 2005, the veteran's representative indicated 
that the veteran had no additional evidence or argument to 
present.  Accordingly, the Board is satisfied that the RO has 
complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim to reopen. 

Accordingly, the Board will address the merits of the claim 
to reopen.



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West , 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease initially diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

By unappealed rating decision in August 1980, service 
connection for pes planus was denied.  The RO concluded that 
the veteran's current pes planus existed prior to his 
military service, and was not aggravated therein.  

The evidence of record at the time of the August 1980 rating 
decision consisted of the veteran's service medical records 
dated from 1974 to 1976.  They show that on an August 1974 
enlistment examination, the veteran was found to have mild 
pes planus, which was not considered disqualifying.  In 
September 1974, the veteran was seen with complaints of pain 
and swelling in both feet for three months.  In October 1974, 
moderate flat feet were noted on examination.  Arch supports 
were prescribed.  In April 1975, the veteran was seen with 
complaints of pain in the arches and balls of his feet.  He 
reported that arch supports did not help.  In July 1975, the 
veteran was placed on a physical profile for 30 days because 
of his pes planus.  In September 1975, the veteran was placed 
on physical profile because of his pes planus; he was to wear 
low quarters for 60 days.  During a May 1976 separation 
examination, the veteran made no complaints of foot problems; 
clinical evaluation of the feet was within normal limits.

The current claim to reopen was received in December 2000.  
Although the RO granted reopening of the claim in an April 
2005 supplemental statement of the case, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The evidence received since the August 1980 rating decision 
includes private treatment records dated from 1979 to 2003.  
Many of these records pertain to disabilities not herein at 
issue.  The other records refer to the veteran's history of 
bone spurs in his feet and note his ongoing treatment for 
various disabilities of the feet.  The treatment records, 
however, do not show a diagnosis of pes planus and do not 
tend to demonstrate the onset or aggravation of pes planus in 
service.  As these records are not material to the claim at 
hand, demonstrating only that the veteran had post-service 
problems, they do not afford a basis upon which the veteran's 
claim may be reopened.

In addition, the veteran provided testimony during a May 2003 
videoconference hearing.  He essentially maintains that he 
had no problems with his feet prior to his military service.  
No medical evidence or other competent evidence to support 
this argument was submitted.  The Board emphasizes that the 
veteran is a layperson who lacks the medical training and 
expertise required to render a competent opinion on a medical 
matter, such as the existence of a current disability, and a 
relationship between current disability and service (to 
include on the basis of aggravation of a pre-existing 
disorder).  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, where, as here, resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Therefore, the Board must conclude that none of the evidence 
added to the record is new and material.  Accordingly, 
reopening of the claim for service connection for pes planus 
is not in order.  


ORDER

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for pes planus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


